DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of the Preliminary Amendment filed on February 8, 2021 is acknowledged. Claims 1-30 are pending in this application. Claims 20-21 have been amended. All claims are under examination in this application. 

Information Disclosure Statement
The information Disclosure Statement filed on October 6, 2020 is acknowledged. A signed copy is attached to this office action. 

Claim Objections
Claims 2-6,8-10,12-13, 17, and 23-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art is that of Schaneville (US 2017/0290870) which is discussed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims recite a functional property of the film; however, the claims lack a structural functional correlation. After reviewing the instant specification, the Examiner was unable to locate the structural element responsible for said function.  The specification merely recites the same terminology. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11, 14-16, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 20-21 contain the trademark/trade name Kollidon 90 F PVP.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polyvinylpyrrolidone and, accordingly, the identification/description is indefinite.
Additionally, claims 11 and 20-21 contain the trademark/ trade name Endurance MCC. IN the present case, the trademark/trade mane is used to identify/describe microcrystalline cellulose  and, accordingly, the identification/description is indefinite. 
Regarding claims 14-16, the claims recite “vitamin D3 as the sole active ingredient”. It is unclear how vitamin D3 can be the only active ingredient when additional active ingredients are recited. The specification on page 8 discloses an active ingredient includes any substance for use in the treatment of a disease or disorder.  Therefore, the recitation of vitamin E and ascrobyl palmitate (vitamin C) meet the limitations of an active ingredient as defined in the instant specification .
Regarding claims 26-27, the claim recites “configured to maintain stability”, however, it is unclear what structural element is required in order to provide the recited function.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 14-16 recite the limitation "vitamin D3 as the sole active ingredient" in line 2, however, the claims depend from claim 1 which recite additional active ingredients, such as vitamin E and ascrobyl palmitate.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 11, 18-19, 22, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Schaneville (US 2017/0290870) in view of Allen et al. (US 2014/0335153), as evidenced by Umang (Vitamin D3 oral thin mouth dissolving film, available online June 26, 2017, via Way Back Machine Archive). 
Schaneville discloses a film that is mucosally dissolvable and contains a matrix and one or more active agents (abstract). 
The matrix can be sodium carboxymethyl cellulose (paragraph 0009).
The matrix can also comprise solubilizers, thickeners, a coloring agent, a flavorant, an antioxidant, and vitamins (paragraph 0038). 
Plasticizers can include glycerin (paragraph 0038). 
Antioxidants can include tocopherol, vitamin E, and ascrobyl palmitate (paragraph 0042). 
Surfactants/emulsifiers can include polysorbates/tween (paragraph 0053; 0059).  Polysorbate 80 is recited (paragraph 0098). 
Starches can include PVP and microcrystalline cellulose (MCC) can be used in the film (paragraph 0058). 
Coloring agents  can include FD&C dyes and natural colorants (paragraph 0060). 
Flavorants can be included (paragraph 0061). 
Sweeteners can be included (paragraph 0037). 
Vitamins can include Vitamin D (paragraph 0062). 
Water and solubilizers are also present (paragraph 0078). 
Regarding claims 7 and 11, PVP and MCC can be present in the amount of up to 20% (paragraph 0058). 
Regarding claim 18,  taste masking agents including sucralose can be added in the amount of 0.001 to 5% (paragraph 0037). 
Regarding claim 19, FD&C red can be used as colorant (paragraph 0040) in the amount of 0-2.5% (paragraph 0060). 
Regarding claim 22, the film can have a thickness of 0.1-10 mils (paragraphs 0066-0068). 
Natural deodorized cocoa butter is not disclosed in the film. 
Allen discloses a method of preparing a thin film comprising a lipid, emulsifier, and solvent (abstract). 
Allen provides a thin film that includes: (a) about 2-24 wt. % solvent, (b) about 4-50 wt. % binder, (c) about 0-10 wt. % flavoring agent, (d) about 1-40 wt. % sweetener, (e) about 4-22 wt. % lipid, (f) about 3-22 wt. % emulsifier, (g) about 0-1.0 wt. % dye or pigment, (h) about 0-0.1 wt. % preservative, (i) up to about 65 wt. % active ingredient, and (j) about 0-20 wt. % powder coating (paragraph 0013). 
The lipid comprises deodorized cocoa butter (paragraph 0207). 
It would have been obvious to one of ordinary skill in the art prior to  the effective filing date of the invention to have used the lipid disclosed by Allen in order to solubilize vitamin D3 since vitamin D3 is fat soluble, as shown by Umang.  It would have been obvious to the skilled artisan to fully solubilize the fat-soluble vitamin in order to obtain a more uniform distribution within the film. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615